239 F.2d 44
99 U.S.App.D.C. 224
Frank V. DILATUSH, Appellant,v.Charles E. WILSON, Secretary of Defense, et al., Appellees.
No. 13262.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 22, 1956.Decided Nov. 1, 1956.Writ of Certiorari Denied March 25, 1957.See 77 S. Ct. 663.

[99 U.S.App.D.C. 225] Mr. Frank V. Dilatush, appellant, pro se, and Mr. Claude L. Dawson, Washington, D.C., for appellant.
Mr. Robert S. Green, Attorney, Department of Justice, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Messrs. Oliver Gasch, U.S. Atty., and Melvin Richter, Attorney, Department of Justice, were on the brief, for appellees.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit judges.
PER CURIAM.


1
The District Court granted the motion of appellees1 for summary judgment and denied that of appellant.  He had sued in the District Court for a declaratory judgment that he had been unlawfully discharged from Government service and for kindred relief.  As an employee eligible for veteran's preference he alleged in the District Court and here contends that his discharge did not accord with the procedural requirements of section 14 of the Veterans Preference Act, 58 Stat. 390 (1944), as amended, 5 U.S.C.A. § 863 (1952).  Particularly he contends that the notice given him of the reasons for his proposed discharge was lacking in the required specificity and detail, and also that the action finally taken was not supported by proper findings and the reasons assigned therefor did not conform with those of which he had been given notice.  No issue of fact were involved.  The questions for decision in the District Court were the sufficiency in law of the findings and procedures followed by appellees.  Accordingly the court properly decided the case on motion for summary judgment.


2
We concluded that the findings and proceedings which eventuated in appellant's discharge met the requirements of the applicable statute and regulations.  See Blackmon v. Lee, 92 U.S.App.D.C. 268, 205 F.2d 13.


3
Affirmed.



1
 Appellees, defendants in the District Court, are the Secretary of Defense, the Secretary of the Air Force, and the Chairman and Members of the Civil Service Commission, all described in the complaint by name as well as by office